.




 OFFICE OF THE A’ITORNEY GENERAL          OF TEXAS
                        AUSTIN




Eon. Csorze 5. She;~ord
Cozigtroller sf Xblio    Aoomnts
mctln, T c~ x a 8

Deer Sir:

            G&don   I?o. O-2004




al-y z7, 1940, in WhiCkl
this c?opart~cnt on the
ter *s Sollov~s:




                part CE rEollo+qr
                        0~
       a "If t%.&perty     be, sow'to any 'tax-
     lng unit u:~lch~.laa'party,td'the.'3ud~~eent:-
                                     '~
                     .;.
.




    under deoree of cart In snid suit, the
    title t0 said ,?rCqGrty   Skall  be bid &?, and
    held by th?s tali:ig *unit purchasing sam for
    the uee and benefit of itsalt and all other
    tazing units o%ich are gnztiws to the suit
    and mhioh have been adjudegd in said ault
    to have tax liens agaixt such property,
    pro rata and ti proportiozk to the amount
    of the tar liens in Savor of said rss~cctive
    taxing units as established by th8 jud.@ent
    in soid suit, and oosts and eX,ocnscs shall
    not be payable until sale by such tnxiq
    unit so purchasing sam, and such prop.:rty
    shall not bc sold by the taring LTit pur-
    chasir;; smz Sor less than the adjud,;ed
    value t!lereoS or the mount OS tho judgmmte
    ag:ninstthe 2ropertg in said suit, r:iAohever
    is lo:ier, vzithout the writtea consc;lt,of all
    taxing units wi:ioh in said jUdg58ti h3ve.
    bean Somd to have tax liens egalr?st such
    property; azd v&m     such property is sold by
    the taxing unit purohasing sane, the pro-
    ceeds thereof shall be meceivcd by it for
    account of itself and all other said tming
    units aCjua@d in said suit to have a tex
    lien a&n&t     siich oropeelty, snd aSter paying
    all costs ati eXpczses~&all       be distributed
    mona such taxing units pro rnta aid in pro-
    pOrtiOn t0 th8 .5ZOURt OS their tax liens
    agaknnst such groDw'rty as established in said
    judgment.   Consent in behalf of the State of
    Texas u;tCer th%s Sectioa of this Act imy be
    glvwn by thn Couztg Tax Collector     of the
    couizty in which the property is located.

         Provid8d that if sale has not been md8
    by such purchasing taxing unit beSore six
    months after the redeaption 28riOd provide&
    ia Section 12 hereor" has.sQired, it shall
    thereofter be the duty of the Zh6riSf u;;on
    -rrrittenraqueat Snm any taring unit who has
    obtaizm3 a judgimnt in said suit, to sell
iIOn. George   B.   ShWp~6rd,   'Far;0   3




    said property at >ublia ottcry to the Li.&-
    ost bidder for ce6h at the &noipal    ontrsnce
    of the oourthouae is th6 county :dhsrein the
    land lies, after giving ~o:icc of fide ia
    th6 rmzner nm  mascribed for sale OS real
    osthte under exeoution * * * n

         This depnrtmnt ruled in Opinion No. O-950,
virittm by Eo-orablw Xruce K. Bryant, assistaot it-
torawy General, and addressed. to Xcnorablc I<icbard
c. Xorris, County Attorney, Claude, Texas, as Sol-
lcsm:

         "(b) It is our opir,ion that a tnxizg
    unit gurchwer     of land at a tax sale izay,
    bsfor~e the pried    of'redemptionhas ex?irwd,
    sell, convey or assign at 9riVate sale its
    right to reoeire the red82ptieE. xor,eg from
    the oxz6r, tog6ther With the title vthich
    Will Vest upoa failure to r8d08m    WithFn the
    statutory p6riod.n

          Fhwrw 5 taxing unit purchescs firopwrty un-
d0r the authority Of S8CtfOnS 8 and 9 of ,~tiOl8
7345b OS Vsrnon*s Amotated   Civil Statutes, said
taxirig unit holds the same in trust for itself and
the other taxing units whioh were pertiws in the
suit I The 9roblen here is Whether or not the pur-
chssing taxing unit izsy assign or convey the interest
in the pro96rty OS th8 other taxing ULitS as ~811 as
its om.

          The above quoted article specifically au-
thorizes 23 tazi.tg unit 9urohcsing property to s611
the sc~ie for less than the tlr;out of the adjudged
vuluw of the xerty      or the ar,otl?lt
                                      of the judr~6nt
in the tax suit, n:!ichever is lov;er, ?&wn said tax-
ing unit obtains thw zittcn conssnt OS all other
tcxiqq u~it6 V;kiCh, in the judeent, have been SOI@
to have tax liens against the property.    It mces-
sxrily Sollom, therefore, that the Legislature in-
tended to allow the sale of such property Sor an
mount equal to th6 adjudged v&lue OS the arzount OS
.




        the jud~e3, ix the mit witfiout obtzinin,; the writ-
        ten consent of all of the other such taring units.
        it *CO-zldbe MT absurd conclusion to e.%ythat proper-
        ty my be aolJ. by the tasfna unit ~Sthin tha txo yeor
        per104 by obtnlni~   conse2t rrQ.2 th3 other taxkii
        units wkiccb xere :x,rti.esto the judgment for a~
        ezzount less thm tks adjudged vzlua or ti?c mount
        of tke judgect , wictiever is looser, cd t3 say, on
        the cthcr hmd, thht sid taxing u-tit coula zot sell
        such ;zroy,ortyfor on z2omt e;?crl to or greater than
        the &judged v&lue or t!:a m-of        the ju&:znt.

                   Ther!zfGre, it is the qlnior of tl?i& ae-
        psrtxent tk5t nFtCln the eY-GOyear ~.‘erSsdsf reaeiz_o-
        tion the toxf9g ur?it w~:ich ims thus ~mrohzsod grop-
        erty et t!ie first tcx foreclosure stileany sell such
        property for an mount ot lezst cq&      to the cdjudged
        value of tine property or the smut    02 tIfi@juagmnt,
        whichever is leer, or for an mount less than such
        adjudged vnlue or amount of the judgzcnt by ok&sin-
        S-n.g
            mitten   come&t of the other tuxiw, units which
        were ewnraod judgmnt 5~3 said suft.

                                     Yours very truly




        BG:ob




    1